

116 HR 6194 IH: To authorize the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions, and for other purposes.
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6194IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. David P. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions, and for other purposes.1.Continuation of Department of Veterans Affairs educational assistance benefits for certain programs of education converted to distance learning by reason of emergencies and health-related situations(a)In generalIn the case of a program of education approved by a State approving agency, or the Secretary of Veterans Affairs when acting in the role of a State approving agency, that is converted from being offered on-site at an educational institution to being offered by distance learning by reason of an emergency or health-related situation, as determined by the Secretary, the Secretary may continue to provide educational assistance under the laws administered by the Secretary without regard to such conversion, including with respect to paying any—(1)monthly housing stipends under chapter 33 of title 38, United States Code; or(2)payments or subsistence allowances under chapter 31 of such title.(b)Applicability periodSubsection (a) shall apply during the period beginning on March 1, 2020, and ending on December 21, 2020.(c)DefinitionsIn this section:(1)The term educational institution has the meaning given that term in section 3452 of title 38, United States Code, and includes an institution of higher learning (as defined in such section).(2)The term program of education has the meaning given that term in section 3002 of title 38, United States Code. (3)The term State approving agency has the meaning given that term in section 3671 of title 38, United States Code.